Citation Nr: 0304445	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  99-15 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable evaluation for malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Wright


INTRODUCTION

The veteran had active service from February 1944 to November 
1946, February 1947 to January 1950, and from September 1950 
to May 1951.

This appeal arises from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to a 
compensable evaluation for malaria.  The veteran appealed 
this determination.


REMAND

A review of the claims file indicates that the last statement 
of the case (SOC) dealing with the issue on appeal was issued 
in July 1999.  This SOC discussed the veteran's 
responsibility to submit a well-grounded claim and VA's duty 
to assist under the provisions of 38 U.S.C.A. § 5107 (West 
1991) and 38 C.F.R. § 3.159 (effective prior to November 
2000).

The RO's attention is directed to the Veterans Claims 
Assistance Act of 2000, signed into law by the President of 
the United States in November 2000.  See Veterans Claims 
Assistance Act of 2000 § 3, Pub. L. 106-475, (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, and 5107).  This act 
introduces several fundamental changes into VA's adjudication 
process.  As the new procedures do not appear to have been 
followed by the RO during the pendency of this appeal, and as 
these procedures are more favorable to the appellant than 
those previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Veterans Claims Assistance Act of 2000, the VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate his claim and to assist him in 
obtaining evidence necessary to substantiate his claim, 
including providing a medical examination if necessary to 
decide the claim.  Other duties of assistance and 
notification are delineated in the law and implementing 
regulation, 38 C.F.R. § 3.159.  

In the present case, the RO has failed to conduct any action 
regarding this claim under the VCAA, even though the claim 
was not certified to the Board until August 2002, some 21 
months after passage of the VCAA.  While new provisions at 
38 C.F.R. § 19.9 (2002) allow for development of a case 
directly by the Board of Veterans' Appeals (Board), such 
development is not required of the Board.  It is the Board's 
determination in this case, due in significant part to the 
RO's failure to conduct any type of review in this matter 
under the VCAA from November 2000 to August 2002, that 
adjudication in compliance with the VCAA should be initially 
conducted by the RO.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should review the claims file 
and determine whether all actions 
regarding the development of this claim 
are in full compliance with the 
requirements of the Veterans Claims 
Assistance Act of 2000.  

2.  The RO should issue the veteran and 
his representative notification of the 
change in law and regulations regarding 
VA's duty to notify and assist, and all 
appropriate assistance and notifications 
as required by the provisions of the VCAA 
should be accomplished.  The veteran and 
his representative should be given an 
opportunity to respond.

3.  Thereafter, the RO should again 
review the veteran's claim for 
entitlement to a compensable evaluation 
for malaria.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC).  The veteran and his 
representative should then be given the 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




